Citation Nr: 0335323	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  00-22 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bowel problems (seepage).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1952 to May 
1956, and from July 1958 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  That decision also denied entitlement to 
service connection for a sleep disorder, claimed as secondary 
to service-connected disability of prostate carcinoma post 
prostatectomy, which was the subject of a November 2003 Board 
remand and will be the subject of a separate decision.

In November 2002, the Board, in pertinent part, denied the 
veteran's claim for an initial rating in excess of 10 percent 
for bowel problems (seepage).  The appellant appealed the 
Board's November 2002 decision to the U.S. Court of Appeals 
for Veterans Claims (CAVC).  In that litigation, a Joint 
Motion for Remand was filed by the VA General Counsel and the 
appellant's attorney, averring that remand was required due 
to the recent enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). Citing Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), the CAVC held that there was no evidence of 
record that VA ever notified the appellant of who was 
responsible for obtaining the evidence necessary to 
substantiate his claim.  In an Order of April 2003, the CAVC 
vacated the Board's decision and remanded the matter, 
pursuant to the Joint Motion.  As set forth in detail below, 
the VCAA substantially amended existing law regarding the 
requirement of a well-grounded claim and the notice and 
assistance to be afforded claimants for veteran's benefits.  
A copy of the CAVC's Order in this matter has been placed in 
the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide notification 
if any further action is required on the part of the 
appellant.


REMAND

As noted, during the pendency of the appellant's appeal, the 
President signed into law the VCAA, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In the February 2000 rating decision, the RO granted service 
connection and awarded a 10 percent disability evaluation for 
bowel problems (seepage) as secondary to the veteran's 
service-connected prostate carcinoma, post prostatectomy.  In 
conjunction with that determination, he underwent a VA 
genitourinary examination in September 1999 and, in October 
1999, was examined by a private gastroenterologist.  In May 
2001, the veteran underwent another VA genitourinary 
examination.  According to the examination report, the 
veteran indicated that his oncologist had advised him to take 
Metamucil or the equivalent for his bowel problems.  
Pertinent diagnoses include bowel dysfunction secondary to 
radiation treatment.  In the interest of fairness and due 
process, the Board believes that the veteran should be 
afforded a new VA examination to more accurately assess the 
current status of his service-connected disability.

On May 1, 2003, the U.S. Court of Appeals for the Federal 
Circuit (CAFC) invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1337 (Fed. Cir.2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it purported to allow the Board to consider 
additional evidence without having to remand the case to the 
AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC found that, under such a procedure, "the 
veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

Furthermore, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  Although the RO advised the 
veteran of the VCAA in a letter dated in May 2001 (regarding 
his claim of entitlement to service connection for sleep 
problems), he was given only 60 days within which to submit 
additional evidence.  It would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV v. Secretary, 
supra.  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  That analysis would appear to apply 
as well to the 60-day deadline period provided by the RO in 
the present case.  Therefore, since this case is being 
remanded for further review, the RO should take this 
opportunity to comply with the aforementioned judicial 
precedent.

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the appellant's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other pertinent 
judicial or legislative guidance which 
may be forthcoming.  Such notice 
should specifically apprise the 
veteran of the evidence and 
information necessary to substantiate 
his claim and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.

2.	The appellant should be requested to 
provide the names and addresses of all 
VA and non-VA medical providers who 
have treated him for the disorder at 
issue since 1999.  The RO should then 
request all pertinent medical records 
from these medical providers.

3.	The veteran should be scheduled for 
appropriate VA examination to 
determine the current severity of his 
service-connected bowel problems 
(seepage).  All indicated tests and 
studies should be performed and all 
clinical findings and manifestations 
of the service-connected bowel 
disorder should be reported in detail.  
A) The examiner should obtain a 
statement of symptoms from the veteran 
and indicate if the veteran's 
gastrointestinal symptoms require 
treatment with any prescribed 
medication.  B) The examiner is 
requested to note the veteran's weight 
and indicate if the veteran suffers 
from weight loss, anemia, or 
nutritional impairment.  C) The 
examiner is requested to indicate 
whether the veteran's service-
connected bowel disability includes 
symptoms of diarrhea, or alternating 
diarrhea and constipation, with more 
or less constant abdominal distress.  
A rationale should be provided for all 
opinions offered.  The claims folder, 
to include a copy of this remand, 
should be made available to the 
examiner prior to examination and the 
examination report should indicate 
whether the veteran's records were 
reviewed.

4.	Thereafter, the RO should readjudicate 
the appellant's claim for an initial 
rating in excess of 10 percent for 
bowel problems (seepage).  If the 
benefits sought on appeal remain 
denied, the appellant and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the April 
2000 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


